Title: From Thomas Jefferson to Seneca, Onondaga, Cayuga, and Munsee Indians, with Henry Dearborn, 24 February 1802
From: Jefferson, Thomas
To: Seneca, Onondaga, Cayuga, and Munsee Indians,Henry Dearborn


          
            Brothers,
          
          Your friend Captain Chapin, has laid before your father the President of the United States, your talk made at Genisee-river, on the 12th: of November last, and the President has authorised me to give you the following answer.
          
          Brothers,
          Your Father the President of the United States is in his heart a friend to all his red children, and will at all times listen to their complaints, and do all that is in his power for their comfort. He considers you as a part of his great family; and as the Great Spirit, formed us all, it should teach us to live together like brothers.
          Brothers,
          Your friend Captain Chapin will be directed to procure for your use such kind of goods as will be most agreeable to you, with a due proportion of powder and lead for your huntsmen.
          Brothers,
          Your father the President will give Capt. Chapin instructions to furnish such of your people as in his judgement will make a good use of them, with a few ploughs, Oxen, Cows and Sheep, and also with some Wheels and Cards for spinning, and if those who may receive such articles this year, do actually use them to the best advantage, more will be furnished the next year; but if you expect your father the President to continue such supplies, you who are Chiefs, must take care that the friendship and benevolence of the President be not abused, by an improper use of the articles provided for you by his directions.
          Brothers,
          The heart of your father the President is rejoiced to learn that his red children are sensible of the bad effects of that Poison, which has done them so much harm, he hopes that you will not hereafter suffer any of it to be used in your Nations, he will then with more pleasure and better hopes, contribute all in his power for your advancements in comfort and happiness.
          Brothers,
          The President has spoken to Governor Clinton about purchasing your strip of land on Niagara-river, and he will willingly appoint Comissioners to assist Governor Clinton and your Nations in making the bargain for the land. And if the Cayugas and Onondago’s wish to sell any of their lands, the President will assist them in disposing of it; but it is to be understood that Governor Clinton must be consulted before any sale can be made in the State of New York.
          Brothers,
          You may rest assured, that so long as your Nation shall conduct themselves peacably, honestly, and soberly among themselves and towards their white brethren, and shall make the best use in their power of such means for increasing their happiness, as may be furnished from time to time by their father the President, he will continue to be their friend, and to treat them as his Children.
          
          Given at the War Office of the United Sates at the City of Washington, the 24th: day of February 1802.
          
            H. DearbornS.W.
          
        